NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
DARRON L. HARPE,
Petiti0ner,
V.
DEPARTMENT OF THE NAVY,
Respondent.
2011-3111 _
Petition for review of the Merit Systems Protection
Board in case no. ATO731110186-I-1.
ON MOTION
Before LOURIE, MOORE, and REYNA, C'ircuit Judges.
PER CUR1AM.
0 R D E R
The Department of the Navy moves to waive the re-
quirements of Fed. Cir. R. 27(f) and to dismiss Darron L.
Harpe’s petition for review as premature.
On Apri1 2, 2011, Harpe filed a petition for review
with the Merit Systems Protection Board, seeking review
of an initial decision by an administrative judge dismiss-

HARPE V. MSPB 2
ing his petition for lack of jurisdiction. That petition
remains pending at the Board. On April 13, 2011, this
court also received a petition for review from the same
initial decision.
Because the petition for review remains pending be~
fore the Board, Harpe’s petition seeking review by this
court is premature. 28 U.S.C. § l295(a)(9) (this court has
jurisdiction to review a "final order or final decision of the
Merit Systems Protection Board"). After the Board rules
on his petition for review, Harpe may, if appropriate, file
a petition for review with this court, which must be re-
ceived by this court within 60 days of his receipt of the
Board's ruling.
Accordingly,
IT Is ORDERED THAT:
(1) The Navy’s motions are granted The petition for
review is dismissed. `
(2) Each side shall bear its own costs
FOR THE COURT
SEP 02  /s/ Jan Horbaly
Date J an I-Iorbaly
Clerk
cc: Darron L. Harpe
Ellen M. Lynch, Esq.
Merit Systems Protection Board, Clerk
S20 F!LED
5.S. COURT 0F APPEALS FOR
THE FEDERAL CIRCU\T
SEP 02 2011
.lAN l'bJRBALY
OLU